                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


UNITED STATES OF AMERICA                                                              PLAINTIFF


v.                                  Case No. 4:18-cr-40020


ALDO DANIEL GASTELUM                                                                DEFENDANT

                                             ORDER
       Before the Court is Defendant Aldo Gastelum’s Request for Release on Bail Pending

Sentencing Under 18 U.S.C. § 3145 and/or Bail Pending Appeal Under 18 U.S.C. § 3143; or, In

the Alterative, Transfer to a Federal Facility. (ECF No. 77). The Government has filed a response.

(ECF No. 78). The Court finds this matter ripe for consideration.

                                        BACKGROUND

       Defendant is awaiting sentencing after pleading guilty to one count of possession with

intent to distribute more than five (5) kilograms of cocaine, in violation of 21 U.S.C. §§ 841(a)(1)

and 841(b)(1)(A)(ii)(II). After Defendant entered his guilty plea, the Court ordered him detained

pursuant to the mandatory detention provisions of 18 U.S.C. §§ 3143(a)(2) and 3142(f)(1)(C). On

February 10, 2020, Defendant filed the instant motion, requesting release on bail pending

sentencing and appeal. In the alternative, Defendant, who is being housed in Miller County Jail in

the Miller County, Arkansas, moves the Court to transfer him to a federal facility, citing a desire

to obtain better treatment for various medical conditions. The Government opposes the motion.
                                            DISCUSSION

     The Court will first address whether Defendant should be released pending sentencing or

appeal. If the Court finds that Defendant should not be released, the Court will consider his request

to be transferred to a federal facility.

     A. Release Pending Sentencing

        Under 18 U.S.C. § 3145(c), in the absence of “exceptional reasons,” a district court is

required by 18 U.S.C. § 3143(a)(2) to order the detention of a defendant convicted of an offense

in violation of the Controlled Substances Act “for which a maximum term of imprisonment of ten

years or more is prescribed,” 18 U.S.C. § 3142(f)(1)(c), and who is awaiting sentencing unless the

court finds “there is a substantial likelihood that a motion for acquittal or new trial will be granted,”

or “the Government has recommended that no sentence of imprisonment be imposed.” United

States v. Schmitt, 515 F. App’x 646, 647 (8th Cir. 2013).

        In the case at bar, Defendant has pleaded guilty to an offense described in the Controlled

Substances Act for which a maximum term of imprisonment of ten years or more is prescribed.

Because of the guilty plea, no motion for acquittal or motion for a new trial can be granted. The

Government has also recommended that Defendant serve a term of imprisonment. Therefore,

neither exception to mandatory detention under 18 U.S.C. § 3143(a)(2) applies. Thus, the Court

must determine whether Defendant has “clearly shown that there are exceptional reasons why [his]

detention would not be appropriate.” 18 U.S.C. § 3145(c).

        “Exceptional reasons” within the meaning of 18 U.S.C. § 3145(c) are “clearly out of the

ordinary, uncommon or rare.” United States v. Nickell, 512 F. App’x. 660, 661 (8th Cir. 2013);

United States v. Brown, 368 F.3d 992, 993 (8th Cir. 2004). Good behavior, compliance with terms

of pre-trial release, lack of criminal history, and ongoing employment and education do not



                                                   2
constitute “exceptional reasons.” United States v. Larue, 478 F.3d 924, 925-26 (8th Cir. 2007).

Neither does past military service or treatment for ongoing medical conditions. United States v.

Krantz, 530 F. App’x 609, 610 (8th Cir. 2013); Brown, 368 F.3d at 993.

          Defendant argues that he should be released because (1) the Government did not oppose

pre-sentencing release at his change of plea hearing; (2) he suffers from several medical conditions;

(3) he served several combat tours in Iraq and Afghanistan; and (4) he plans to appeal his

conviction.

          Upon consideration, the Court finds that Defendant has failed to demonstrate “exceptional

reasons” why he should not be detained. The Court detaining a defendant after he pleaded guilty

to a mandatory detention offense is far from “uncommon,” even absent objection from the

Government. Past military service and seeking medical treatment have also been rejected as

“exceptional reasons.” Krantz, 530 F. App’x 609, 610; Brown, 368 F.3d at 993. Moreover, a

potential appeal is not “out of the ordinary.”

          Therefore, Court finds Defendant’s request for release pending sentencing should be

denied.

    B. Release Pending Appeal

          Defendant has also moved for release pending appeal pursuant to 18 U.S.C. § 1343(b).

Section 3143(b) clearly contemplates that a motion for release pending appeal cannot be made

prior to the filing of the appeal. See 18 U.S.C. § 1343(b) (stating that court may order release of

defendant “who has filed an appeal”); see also United States v. Smith, 595 F. Supp. 2d 953, 956

(S.D. Iowa 2009) (finding court could consider section 3143(b) motion because notice of appeal

had been filed). Defendant has yet to file a notice of appeal in this case. Accordingly, the Court

finds that Defendant’s request for release pending appeal is unripe and should be denied.



                                                  3
     C. Transfer to a Federal Facility

        Because the Court has denied Defendant’s requests for release pending sentencing and

pending appeal, it now addresses Defendant’s request for transfer to a federal facility.

        Defendant is currently being housed in the Miller County Jail in Miller County, Arkansas.

Defendant argues that he should be transferred to a federal facility in order to receive better medical

treatment for several medical conditions. In support of his request for transfer, Defendant

submitted an unsworn declaration from his wife, Cassondra Gastelum, outlining his various

medical conditions and courses of treatment and expressing concern that he will not receive

adequate medical treatment while incarcerated in the Miller County Jail. 1 In response, the

Government argues that there is no evidence that Defendant is not receiving adequate medical

treatment in the Miller County Jail. The Government also argues that Cassondra Gastelum, who

is not a physician or licensed medical professional, is not qualified to opine on the quality of

Defendant’s medical care.

        The Court agrees with the Government. Although Defendant does appear to suffer from

several medical conditions, there is no indication that Defendant has been denied any necessary

medical treatment or that the Miller County Jail is incapable of rendering adequate medical

treatment should the need arise. Rather, Defendant presumes that he would receive better medical

treatment if he were housed in a federal facility. Moreover, Defendant has not presented any

medical evidence that being housed in the Miller County Jail is adversely affecting his health.




1
 Cassondra Gastelum indicates that Defendant suffers from numerous medical conditions stemming from his military
service and a subsequent automobile accident including, traumatic brain injury, post-traumatic stress disorder,
migraines, cluster headaches, back injuries, nerve damage, gastrointestinal problems, loss of mobility, and light
sensitivity.

                                                       4
       Accordingly, the Court finds that Defendant’s request for transfer to a federal facility

should be denied.

                                         CONCLSION

       For the foregoing reasons, the Court finds that Defendant’s Request for Release on Bail

Pending Sentencing Under 18 U.S.C. § 3145 and/or Bail Pending Appeal Under 18 U.S.C. § 3143;

or, In the Alterative, Transfer to a Federal Facility (ECF No. 77) should be and hereby is DENIED.

       IT IS SO ORDERED, this 10th day of March, 2020.

                                                    /s/ Susan O. Hickey
                                                    Susan O. Hickey
                                                    Chief United States District Judge




                                                5
